Name: Commission Regulation (EC) No 2086/1999 of 30 September 1999 suspending advance fixing of export refunds on agricultural products exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 1. 10. 1999L 256/58 COMMISSION REGULATION (EC) No 2086/1999 of 30 September 1999 suspending advance fixing of export refunds on agricultural products exported in the form of goods not covered by Annex I to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1222/94 of 30 May 1994 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (1), as last amended by Regulation (EC) No 1702/1999 (2), and in particular the first subparagraph of Article 5(3) thereof, Whereas: (1) The first subparagraph of Article 5(3) of Regulation (EC) No 1222/94 makes provision fo advance fixing of the refund to be suspended; (2) The situation on certain markets and the need to keep within the budget may make it necessary for the refunds to be adjusted; In order to prevent applications for advance fixing of refunds for speculative purposes, the abovementioned advance fixing should be suspended until this adjustment comes into force; (3) The Management Committee for horizontal questions relating to trade in processed agricultural products not listed in Annex II has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Advance fixing of export refunds on agricultural products exported in the form of goods not covered by Annex I to the Treaty is suspended until 1 November 1999. Article 2 This Regulation shall enter into force on 2 October 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1999. For the Commission Mario MONTI Member of the Commission (1) OJ L 136, 31.5.1994, p. 5. (2) OJ L 201, 31.7.1999, p. 30.